Citation Nr: 0212802	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in an 
October 1974 
rating decision, which denied entitlement to service 
connection for low back disability.

(The issue of entitlement to service connection for lumbar 
disc disease, status post-laminectomy L5-S1 will be addressed 
in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1999, 
a statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  

The Board is undertaking additional development on the issue 
of service connection lumbar disc disease, status post 
laminectomy L5-S1 pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
veteran notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  


FINDINGS OF FACT

1. By rating decision in October 1974, the veteran's original 
claim of entitlement 
to service connection for low back disorder was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2. The evidence demonstrates that the correct facts, as they 
were known at 
that time of the October 1974 rating decision, were before 
the RO and that the RO did not make any error of fact or law 
that, had it not been made, would have manifestly changed the 
outcome of the decision at the time it was made.



CONCLUSIONS OF LAW

1. The October 1974 rating decision which denied service 
connection for low back
disability is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002).

2. The October 1974 rating decision denying entitlement to 
service connection for 
low back disorder did not involve clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the clear and unmistakable error issue (CUE), 
it appears that the provisions of the VCAA are not 
applicable.  A CUE contention is not a claim for VA benefits, 
but a collateral attack on a prior final decision.  The party 
with regard to such an attempt to revise a prior decision is, 
therefore, not a "claimant" under 38 U.S.C.A. § 5100 (West 
Supp. 2001). Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); Dobbin v. Principi, 15 Vet. App. 323, 327 
(2001).

Analysis

By rating decision in October 1974, the veteran's claim of 
entitlement to service connection for low back disability was 
denied.  A notice of disagreement was not received to 
initiate an appeal from that determination.  Therefore, the 
October 1974 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  Under 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  This 
appeal involves the veteran's claim that the regional 
office's October 1974 rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for low back disability.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three- 
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:  (1) either "the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In a CUE claim, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Additionally, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40,  43-44 (1993).  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE. Baldwin v. West, 13 Vet. App. 1, 5 
(1999).  

Similarly, broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or other 
general, nonspecific claims of "error" cannot constitute a 
valid claim of CUE.  Fugo, supra.  Thus, for a claim of CUE 
to be validly raised, the veteran must assert with some 
degree of specificity what the alleged error was and why, if 
the alleged CUE had not been made, the outcome would have 
been manifestly different.  Id.  That is, he must argue that 
either the correct facts were not considered by the RO or 
that applicable laws and regulations were not correctly 
applied in the October 1974 rating decision.  Such a 
determination must be based on the record and the law that 
existed at the time of the prior decision.  See Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).

In the current appeal, the veteran contends that he never had 
any problems with his low back prior to service and that the 
regional office's finding that there is no record of back 
trauma in service is in error.  The veteran argues that he 
was diagnosed as having a back strain in service.  Although 
he initially argued that he was not given a VA examination, 
he later changed this argument to state that he should have 
been given proper testing in service or on VA examination to 
rule out a herniated disc which was later discovered by a 
private medical examiner in 1986.  

The evidence that was of record at the time of the October 
1974 rating decision included the veteran's service medical 
records and the September 1974 VA examination and X-ray 
reports.  Service medical records show that his enlistment 
medical examination in September 1972 reported no 
abnormalities.  An undated medical record in service noted 
that the veteran stated that he injured his low back in boot 
camp while bending over.  The pain was temporary, but then 
returned and radiated down to the back of his thigh.  A 
December 1972 clinical record stated that the veteran 
complained of pain in his low back, but denied experiencing 
any injury.  

The veteran was treated for low back pain throughout his 
active duty service and a medical board was convened and 
issued a report.  The medical board report noted that a 
review of the records, social and family history revealed 
that the veteran had constant low back pain since boot camp, 
associated with exercise, becoming intermittently severe 
without associated aggravating factors, and aggravated 
specially by cold and damp weather.  Examination revealed 
normal gait, good range of motion of the back in all planes 
except for pain on left lateral bending.  No muscle spasm was 
present.  Axial compression was negative.  Sacrosciatic 
notches were non-tender.  Neurological examination was 
normal.  Straight leg raising was negative, and no atrophy 
was measured.  X-rays showed spondylolysis, bilateral, L5-S1, 
without spondylolisthesis.  The medical board found that the 
veteran had not incurred a disability during service nor 
aggravated a disability during service, and recommended that 
he be honorably discharged.  Report of Separation examination 
in February 1974 showed that other than an X-ray finding of 
spondylolysis, the veteran's back demonstrated no physical 
abnormality.  

The veteran received a VA examination and X-rays in September 
1974.  The X-ray report indicated that the veteran's 
lumbosacral spine demonstrated no evidence of spondylolysis 
or spondylolisthesis.  The September 1974 VA examination 
found that the veteran did not have spondylolysis and did not 
appear at that time to have any evidence of neurological 
involvement.  

The October 1974 rating decision found that the service 
medical records revealed that the veteran had numerous 
episodes of pain in the low back area associated with 
exercise, becoming intermittently severe without associated 
aggravating factors, and aggravated specifically by cold or 
damp weather.  In denying the claim, the regional office 
summarized the conclusions of the medical board finding and 
also noted that the service medical records did not note a 
record of trauma or aggravation of the back condition in 
service.  

In regard to the veteran's contention that the regional 
office was incorrect in their factual finding that there was 
no record of trauma in service, the veteran argues that the 
record shows that he did have an injury to his low back in 
service.  However, the record as to whether the veteran 
experienced an injury to his low back in service is up to 
interpretation and weighing of the evidence.  While one 
undated clinical note in the service medical records found 
that the veteran injured his low back in boot camp while 
bending over, a December 1972 clinical record shows that the 
veteran complained of having back pain, but denied injuring 
his back.  Also, the medical board found that, after its 
review of the records, it was their medical opinion that the 
veteran's constant pain in the low back areas since boot camp 
was associated with exercise.  The medical board made no 
finding that the veteran experienced an in-service injury or 
trauma to his low back.  As such, it appears that the 
regional office evaluated the evidence and concluded that 
there was no record of trauma in service.  As such, the 
veteran's contentions demonstrate more a disagreement as to 
how the facts were weighed or evaluated as opposed to finding 
any factual or legal error in the rating decision.

The veteran also argues that he was diagnosed as having a 
back strain in service.  While the Board notes that the 
veteran was diagnosed as having a back strain in service, the 
regional office again appeared to give greater weight in its 
rating decision to the medical board conclusion that the 
veteran had spondylolysis and not a back strain disorder.  As 
such, the veteran's contentions demonstrate more of a 
disagreement as to how the facts were weighed or evaluated as 
opposed to finding any factual or legal error in the rating 
decision.  

Furthermore, the Board notes that even if the October 1974 
decision made undebatable errors in concluding that the 
veteran had a preexisting low back disorder and did not 
experience a trauma to his low back in service causing a low 
back strain in service, it is not absolutely clear that a 
different result would have ensued.  Fugo, 6 Vet. App. at 43-
44.  The separation examination report from service failed to 
find any abnormalities of the low back, other than the 
spondylolysis.  Moreover, the September 1974 VA examination 
and X-ray reports failed to find any low back disorder, 
including spondylolysis.  Based upon the evidence from these 
examination reports, it is reasonable to conclude that the 
low back symptomatology (of whatever nature and however 
diagnosed) was acute and transitory in nature and did not 
result in chronic low back disability.  Therefore, even if 
the evidence undebatably showed that the veteran had no 
preexisting low back disorder and did experience trauma to 
his low back in service causing a low back strain in service, 
the evidence from these examinations make it far from 
absolutely clear that a different result would have ensued. 

Finally, the veteran contends that VA failed to obtain a 
thorough examination of his medical condition at that time, 
including MRI's, CT scans and myelographies.  He further 
argues that had such examinations been performed, it would 
have revealed that the proper diagnosis was in fact a 
herniated disc, for which service connection would then have 
been granted.  The contention that VA did not conduct a more 
thorough examination must fail because it amounts to no more 
than an allegation that VA failed in its duty to assist him 
in substantiating his claim.  As the Court held in Baldwin, 
VA's breach of its duty to assist cannot form the basis for a 
claim of CUE.  Baldwin v. West, 13 Vet. App. 1 (1999).  At 
most, the alleged error constitutes a disagreement with how 
the evidence was weighed, which also does not present a 
viable CUE claim.  

In sum, the Board concludes that the October 1974 rating 
decision was adequately supported by the evidence of record 
and the law as it existed at that time.  The Board therefore 
concludes that the October 1974 rating decision did not 
involve clear and unmistakable error.



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

